DETAILED ACTION
This is in response to the Amendment filed 7/7/2021 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/7/2021. These drawings are acceptable.

Claim Objections
Claims 1, 13, 17, and 20 are objected to because of the following informalities: 
“the flow” (Claim 3, line 1 and Claim 15, line 1) is believed to be in error for - - the mixture - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Presz, Jr. et al. (US 4,835,961).
Regarding Independent Claim 1, Presz teaches (Figures 1-10) an ejector (330, see Figure 6), comprising:
a mixing section (at 344; see Figure 6);

a nozzle (between 316 and 312; see Figure 6) disposed in the inlet (336);
the nozzle (between 316 and 312) including a second wall (the outer wall from 316 to 340, 342; see Figure 6) defining a first channel (at 320) through the nozzle (between 316 and 312; see Figure 6), wherein:
the first wall (at 332) and the second wall (the outer wall from 316 to 340, 342) define a second channel (at 334) through the inlet (at 336);
the second wall (the outer wall from 316 to 340, 342) has a trailing edge (annotated below) and a curved surface (at 338, 340, 342; see Figures 6-7) including a varying radius of curvature defining depressions (at 342; see Figures 6-7) extending to the trailing edge (see annotation below and Figures 6-7);
a first flow of a first fluid (the flow of exhaust gases through 320; see Figure 6) into the first channel (at 320) creates a pressure (due to the configuration of the ejector; see abstract and Figure 6) in the mixing section (at 344) that draws (see abstract and Column 8, lines 1-4) a second flow of a second fluid (ambient air; see Column 8, lines 1-10 and Figure 6) through the second channel (at at334) and into the mixing section (at 344); and
the first flow (the flow of exhaust gases through 320; see Figure 6) and the second flow (the flow of air at 334) interact along the curved surface (see Figure 6 and Column 7, line 57 – Column 8, line 4) including the depressions (at 342) and the trailing edge (annotated below), forming a flow (the flow within 346, downstream of 340, 342) comprising a mixture comprising the first fluid and the second fluid (see Column 7, line 57 – Column 8, line 4 and Figure 6); and 
an outlet (at 348; see Figure 6) from the mixing section (at 344) outputting the mixture (see Figure 6 and Column 8, lines 1-10); and
the trailing edge (annotated below) includes concave sections (at 340, the lobe peaks are concave with respect to the exhaust flow; see Figure 7).
It is noted that the term “concave” is being interpreted using Merriam-Webster’s dictionary definition “hollowed or rounded inward like the inside of a bowl: curving in”.

    PNG
    media_image1.png
    615
    1385
    media_image1.png
    Greyscale

Regarding Claim 12, Presz in view of Moore teaches the invention as claimed and as discussed above. Presz further teaches (Figures 1-10) wherein the outlet comprises a diffuser (at 348; see Figure 6 and Column 8, lines 1-10).
Regarding Independent Claim 13, Presz teaches (Figures 1-10) a method of making an ejector (330, see Figure 6), comprising:
providing a mixing section (at 344; see Figure 6);
providing an inlet (at 336; see Figure 6) to the mixing section (at 344), the inlet (at 336) comprising a first wall (at 332; see Figure 6);
disposing a nozzle (between 316 and 312; see Figure 6) in the inlet (336);
the nozzle (between 316 and 312) comprising a second wall (the outer wall from 316 to 340, 342; see Figure 6) defining a first channel (at 320) through the nozzle (between 316 and 312; see Figure 6), wherein:
the first wall (at 332) and the second wall (the outer wall from 316 to 340, 342) define a second channel (at 334) through the inlet (at 336);
the second wall (the outer wall from 316 to 340, 342) has a trailing edge (annotated above) and a curved surface (at 338, 340, 342; see Figures 6-7) including a 
a first flow of a first fluid (the flow of exhaust gases through 320; see Figure 6) into the first channel (at 320) creates a pressure (due to the configuration of the ejector; see abstract and Figure 6) in the mixing section (at 344) drawing (see abstract and Column 8, lines 1-4) a second flow of a second fluid (ambient air; see Column 8, lines 1-10 and Figure 6) through the inlet (at 336) and into the mixing section (at 344); and
interaction of the first flow (the flow of exhaust gases through 320; see Figure 6) and the second flow (the flow of air at 334) along the curved surface (see Figure 6 and Column 7, line 57 – Column 8, line 4) including the depressions (at 342) and the trailing edge (annotated above) forms a flow (the flow within 346, downstream of 340, 342) comprising a mixture comprising the first fluid and the second fluid (see Column 7, line 57 – Column 8, line 4 and Figure 6);
providing an outlet (at 348; see Figure 6) from the mixing section (at 344) outputting the mixture (see Figure 6 and Column 8, lines 1-10); and 
the trailing edge (annotated below) includes concave sections (at 340, the lobe peaks are concave with respect to the exhaust flow; see Figure 7).
It is noted that the term “concave” is being interpreted using Merriam-Webster’s dictionary definition “hollowed or rounded inward like the inside of a bowl: curving in”.

Claims 6-7, 13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frawley (US 6,122,907).
Regarding Claims 6-7, Frawley teaches (Figures 1-6) a helicopter (10) comprising an apparatus (12, 20; see Figures 1-1a) comprising:
an ejector (see Figures 4-5), comprising:
	a mixing section (within 46; see Figure 4);
	an inlet (at 44) to the mixing section (within 46), the inlet (at 44) comprising a first wall (at 24);

	the first wall (at 24) and the second wall (the downstream end of 28; see Figures 2 and 4-5) define a second channel (the channel flowing a secondary flow SF; see Figures 4-5) through the inlet (at 44),
	the second wall (the downstream end of 28; see Figures 2 and 4-5) has a trailing edge (the downstream end of lobes 36; see figures 4-6) and a curved surface (see Figure 6) including a varying radius of curvature defining depressions (at 36SF; see Figure 6) extending to the trailing edge (see Figures 4-6),
	a first flow of a first fluid (the flow of the exhaust gases PF; see Figures 4-6) into the first channel (the channel flowing primary flow PF; see Figures 4-5) creates a pressure (see Column 5, lines 19-25 and Figure 5) in the mixing section (within 46; see Figure 4) that draws (see Figure 5 and Column 5, lines 19-25) a second flow of a second fluid (the flow of air SF; see Figure 5) through the second channel (the channel flowing a secondary flow SF; see Figures 4-5) and into the mixing section (within 46; see Figures 4-5), and
	the first flow (the flow of the exhaust gases PF; see Figure 5) and the second flow (the flow of air SF; see Figure 5) interact (via 36 producing mixed flow MF; see Figure 5) along the curved surface (at 36) including the depressions (at 36SF; see Figure 6) and the trailing edge (see Figures 4-6) forming a flow (mixed flow MF; see Figure 5) comprising a mixture comprising the first fluid and the second fluid (see Column 5, lines 38-65);
an outlet (the downstream end of 24a or 24b; see Figures 4-5) from the mixing section (within 46) outputting the mixture (see Figure 5); and
a gas turbine (12) for powering a rotor (14) propelling a rotorcraft (see Figure 1), the gas turbine engine (12) including an exhaust (at 28), wherein the exhaust (at 28) is coupled to the ejector (see Figures 2 and 4-5) and the exhaust outputs the first fluid (exhaust gases PF; see Figures 4-6) comprising the exhaust gas (see Figures 4-6) to the nozzle (30a or 30b), wherein the gas 
Regarding Independent Claim 13, Frawley teaches (Figures 1-6) a method of making an ejector (see Figures 4-5), comprising:
providing a mixing section (within 46; see Figure 4);
providing an inlet (at 44) to the mixing section (within 46), the inlet (at 44) comprising a first wall (at 24); and
disposing a nozzle (30a or 30b; see Figures 4-5) in the inlet (at 44);
the nozzle (30a or 30b) comprising a second wall (the downstream end of 28; see Figures 2 and 4-5) defining a first channel (the channel flowing primary flow PF; see Figures 4-5) through the nozzle (30a or 30b; see Figures 4-5), wherein:
	the first wall (at 24) and the second wall (the downstream end of 28; see Figures 2 and 4-5) define a second channel (the channel flowing a secondary flow SF; see Figures 4-5) through the inlet (at 44),
	the second wall (the downstream end of 28; see Figures 2 and 4-5) has a trailing edge (the downstream end of lobes 36; see Figures 4-6) and a curved surface (see Figure 6) including a varying radius of curvature defining depressions (at 36SF; see Figure 6) extending to the trailing edge (see Figures 4-6),
	a first flow of first fluid (the flow of the exhaust gases PF; see Figures 4-6) into the nozzle (30a or 30b; see Figures 4-6) creates a pressure (see Column 5, lines 19-25 and Figure 5) in the mixing section (within 46; see Figure 4) drawing (see Figure 5 and Column 5, lines 19-25) a second flow of second fluid (the flow of air SF; see Figure 5) through the inlet (at 44) and into the mixing section (within 46; see Figures 4-5), and
	interaction (via 36 producing mixed flow MF; see Figure 5) of the first flow (the flow of the exhaust gases PF; see Figure 5) and the second flow (the flow of air SF; see Figure 5) along the curved surface (at 36) including the depressions (at 36SF; see Figure 6) and the trailing edge (see Figures 4-6) forms a flow (mixed flow MF; see Figure 5) 
providing an outlet (the downstream end of 24a or 24b; see Figures 4-5) from the mixing section (within 46) outputting the mixture (see Figure 5); and
the trailing edge (the downstream end of lobes 36; see Figures 4-6) includes concave sections (schematically shown at 36PF in Figure 6).
It is noted that the term “concave” is being interpreted using Merriam-Webster’s dictionary definition “hollowed or rounded inward like the inside of a bowl: curving in”.
Regarding Claim 18, Frawley teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) coupling the ejector (see Figure 4-5) to a gas turbine engine (12) including an exhaust (the gases within 28), wherein the exhaust (the gases within 28) is coupled to the ejector (see Figures 4-5) and the exhaust (the gases within 28) outputs the first fluid (the flow of the exhaust gases PF; see Figures 4-6) comprising exhaust gas (see Column 3, lines 51-65) to the nozzle (30a or 30b).
Regarding Claim 19, Frawley teaches the invention as claimed and as discussed above. Frawley further teaches (Figures 1-6) comprising coupling the ejector (Figures 4-5) to the gas turbine engine (12) in a helicopter (10), wherein the gas turbine engine (12) powers a rotor (14) propelling (by driving rotor system 14; see Column 3, lines 51-65) the helicopter (10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (US 2004/0006968) in view of Wynosky et al. (US 4,149,375).
Regarding Independent Claim 1, Oishi teaches (Figures 1-7) an ejector (32, between 31 and 27; see Figure 5 and Paragraph 0052), comprising:
a mixing section (at 27; see annotation below);
an inlet (annotated below) to the mixing section (at 27; see annotation below), the inlet (annotated below) comprising a first wall (31);
a nozzle (annotated below) disposed in the inlet (annotated below);
the nozzle (annotated below) including a second wall (annotated below) defining a first channel (see annotation of Figure 5 below) through the nozzle (annotated below), wherein:
	the first wall (31) and the second wall (annotated below) define a second channel (at 24; see Figure 5) through the inlet (see annotation below),
	the second wall (annotated below) has a trailing edge (annotated below) and a curved surface (see Figure 6 and Paragraphs 0054-0055) including a varying radius of curvature defining depressions (27b; see Figures 5-6 and Paragraphs 0054-0055) extending to the trailing edge (annotated below),
	a first flow of a first fluid (the flow of the exhaust gases at 26; see Figure 5) into the first channel (annotated below) creates a pressure (see Paragraphs 0052-0053 and Figure 5) in the mixing section (annotated below) that draws (see Paragraphs 0052-0053 and Figure 5) a second flow of a second fluid (the flow of air at 24; see Figure 5) through 
	the first flow (the flow of the exhaust gases at 26; see Figure 5) and the second flow (the flow of air at 24; see Figure 5) interact along the curved surface (see Figure 6 and Paragraphs 0054-0055) including the depressions (27b; see Figures 5-6) and the trailing edge (annotated below), forming a flow (the flow within 12 downstream of 27) comprising a mixture comprising the first fluid and the second fluid (see Paragraph 0053 and Figure 5); and
an outlet (annotated below) from the mixing section (annotated below) outputting the mixture (see Figure 5).
Oishi does not teach, as discussed so far, that the trailing edge includes concave sections.
Wynosky teaches (Figures 1-2) a lobe mixer (20) including a wall (24) having a trailing edge  (the downstream end of 24; see Figures 1-2) including concave sections (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oishi to have the trailing edge include the concave sections, as taught by Wynosky, in order to increase the mixing length and introduce trailing vortex sheets to reduce noise and improve propulsion performance (see abstract and Column 1, lines 19-24 of Wynosky).

    PNG
    media_image2.png
    773
    1199
    media_image2.png
    Greyscale

Regarding Claim 2, Oishi in view of Wynosky teaches the invention as claimed and as discussed above. Oishi further teaches (Figures 1-7) wherein the curved surface includes a plurality of lobes (see Figure 6 and Paragraphs 0054-0055) defined by the depressions (at 27b; see Figures 5-6).
Regarding Independent Claim 13, Oishi teaches (Figures 1-7) a method of making an ejector (32, between 31 and 27; see Figure 5 and Paragraph 0052), comprising:
providing a mixing section (at 27; see annotation above);
providing an inlet (annotated above) to the mixing section (at 27; see annotation above), the inlet (annotated above) comprising a first wall (31); and
disposing a nozzle (annotated above) in the inlet (annotated above);
the nozzle (annotated above) comprising a second wall (annotated above) defining a first channel (see annotation of Figure 5 above) through the nozzle (annotated above), wherein:
	the first wall (31) and the second wall (annotated above) define a second channel (at 24; see Figure 5) through the inlet (annotated above),
	the second wall (annotated above) has a trailing edge (annotated above) and a curved surface (see Figure 6 and Paragraphs 0054-0055) including a varying radius of curvature defining depressions (27b; see Figures 5-6 and Paragraphs 0054-0055) extending to the trailing edge (annotated above),
	a first flow of first fluid (the flow of the exhaust gases at 26; see Figure 5) into the nozzle (annotated above) creates a pressure (see Paragraphs 0052-0053 and Figure 5) in the mixing section (annotated above) drawing (see Paragraphs 0052-0053 and Figure 5) a second flow of second fluid (the flow of air at 24; see Figure 5) through the inlet (annotated above) and into the mixing section (annotated above), and
	interaction (at 27) of the first flow (the flow of the exhaust gases at 26; see Figure 5) and the second flow (the flow of air at 24; see Figure 5) along the curved surface (see Figure 6 and Paragraphs 0054-0055) including the depressions (27b; see Figures 5-6) and the trailing edge (annotated above) forms a flow (the flow within 12 downstream of 
providing an outlet (annotated above) from the mixing section (annotated above) outputting the mixture (see Figure 5).
Oishi does not teach, as discussed so far, that the trailing edge includes concave sections.
Wynosky teaches (Figures 1-2) a lobe mixer (20) including a wall (24) having a trailing edge  (the downstream end of 24; see Figures 1-2) including concave sections (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oishi to have the trailing edge include the concave sections, as taught by Wynosky, in order to increase the mixing length and introduce trailing vortex sheets to reduce noise and improve propulsion performance (see abstract and Column 1, lines 19-24 of Wynosky).
Regarding Claim 14, Oishi in view of Wynosky teaches the invention as claimed and as discussed above. Oishi further teaches (Figures 1-7) wherein the curved surface includes a plurality of lobes (see Figure 6 and Paragraphs 0054-0055) defined by the depressions (at 27b; see Figures 5-6).
Regarding Claim 18, Oishi in view of Wynosky teaches the invention as claimed and as discussed above. Oishi further teaches (Figures 1-7) coupling the ejector (32, between 31 and 27; see Figure 5 and Paragraph 0052) to a gas turbine engine (1) including an exhaust (13, 14), wherein the exhaust (13, 14) is coupled to the ejector (32, between 31 and 27; see Figure 5) and the exhaust (13, 14) outputs the first fluid (the flow of the exhaust gases at 26; see Figure 5) comprising exhaust gas (see Paragraph 0027 and Figure 5) to the nozzle (annotated above).

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Presz, Jr. et al. (US 4,835,961) in view of Moore et al. (US 2015/0345395).
Regarding Claim 3, 
Moore teaches (Figures 1-7) that the outer bypass flow is substantially cooler and slower than the inner core exhaust flow and, hence, an increase in the amount of the outer bypass flow into the exhaust duct results in a cooler and/or slower mixed exhaust flow (see Paragraph 0008). 
Therefore, the amount of the second fluid being mixed with the first fluid and, therefore, the ratio of the fluids being mixed together, are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the amount of the second fluid mixed with the first fluid leads to an increase in the cooling and a decrease in the speed of the mixed exhaust flow. Therefore, since the general conditions of the claim, i.e. that the amounts of the first and second fluids can be increased, or respectively decreased, were disclosed in the prior art by Moore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative amounts of fluids, as taught by Moore, in order to adjust the temperature and speed of the mixed exhaust flow. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Presz further teaches (Figures 1-10) wherein the mixing section (at 344) has a length L and a diameter D and the length is less than the diameter (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-66). Therefore, the ratio of the length to the diameter of the mixing region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the ratio of length to diameter avoids excessive wall friction losses. 
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 4, Presz in view of Moore teaches the invention as claimed and as discussed above. Presz in view of Moor does not teach, as discussed so far, wherein 0.1xD ≤ L ≤ D.
Presz further teaches (Figures 1-10) wherein 0.1xD ≤ L ≤ D (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-66). Therefore, the values of the length of the mixing region with respect to the diameter of the mixing region are recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the values of the length of the mixing region with respect to the diameter of the mixing region avoids excessive wall friction losses. 
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the lengths and diameters, as taught by Presz, in order to decrease excessive wall friction losses. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 15, Presz teaches the invention as claimed and as discussed above. Presz does not teach, as discussed so far, that the flow is mixed and contains at least 33% of the first fluid and 
Moore teaches (Figures 1-7) that the outer bypass flow is substantially cooler and slower than the inner core exhaust flow and, hence, an increase in the amount of the outer bypass flow into the exhaust duct results in a cooler and/or slower mixed exhaust flow (see Paragraph 0008). 
Therefore, the amount of the second fluid being mixed with the first fluid and, therefore, the ratio of the fluids being mixed together, are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the amount of the second fluid mixed with the first fluid leads to an increase in the cooling and a decrease in the speed of the mixed exhaust flow. 
Therefore, since the general conditions of the claim, i.e. that the amounts of the first and second fluids can be increased, or respectively decreased, were disclosed in the prior art by Moore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative amounts of fluids, as taught by Moore, in order to adjust the temperature and speed of the mixed exhaust flow. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Presz further teaches (Figures 1-10) wherein the mixing section (at 344) has a length L and a diameter D and the length is less than the diameter (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-66). Therefore, the ratio of the length to the diameter of the mixing region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the length and diameter, as taught by Presz, in order to decrease excessive wall friction losses. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 16, Presz in view of Moore teaches the invention as claimed and as discussed above. Presz in view of Moor does not teach, as discussed so far, wherein 0.1xD ≤ L ≤ D.
Presz further teaches (Figures 1-10) wherein 0.1xD ≤ L ≤ D (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-66). Therefore, the values of the length of the mixing region with respect to the diameter of the mixing region are recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the values of the length of the mixing region with respect to the diameter of the mixing region avoids excessive wall friction losses. 
Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the lengths and diameters, as taught by Presz, in order to decrease excessive wall friction losses. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Presz, Jr. et al. (US 4,835,961).
Regarding Claim 5, Presz teaches the invention as claimed and as discussed above. Presz further teaches (Figures 1-10) wherein: the trailing edge (annotated above) includes convex sections (at 342; see Figure 7) and the concave sections (at 340; see Figure 7). 
Presz appears to schematically show that the trailing edge (annotated above) extends into the inlet (at 336) such that –L ≤ X ≤ L (see annotation below), where X is a perpendicular distance from a beginning of the mixing section (at 344) to a nearest point on the trailing edge (annotated below) of the nozzle (between 316 and 312; see Figure 6).
Although Applicant discloses that the mixing of the present invention results in significant mixing compared to a mixer having a length in a range of 6-10 times the diameter, Presz teaches that the ratio of length and diameter are optimized to prevent excessive wall friction losses while producing sufficient mixing and, preferably, the ratio of L/D is between 0.5 and 3.0. Therefore, the significant mixing of the first fluid and section fluid stated by Applicant would be achieved by Presz’s structure because the same overall mixing section geometry is shown in Applicant’s Figure 4 and Presz’s Figure 6.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure of Presz have –L ≤ X ≤ L since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Presz would not operate differently with the claimed perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge of the nozzle with respect to a length of the mixing section since the mixing length of Presz is to be selected to provide sufficient mixing while avoiding wall friction losses (see Column 4, lines 48-66 of Presz).
It is noted that the term “convex” is being interpreted using Merriam-Webster’s dictionary definition “having a shape like the outside of a bowl: curving outward”.

    PNG
    media_image3.png
    1502
    1250
    media_image3.png
    Greyscale

Regarding Claim 17, Presz in view of Moore teaches the invention as claimed and as discussed above. Presz further teaches (Figures 1-10) wherein: the trailing edge (annotated above) includes convex sections (at 342; see Figure 7) and concave sections (at 340; see Figure 7). 
Presz appears to schematically show that the trailing edge (annotated above) extends into the inlet (at 336) such that –L ≤ X ≤ L (see annotation below), where X is a perpendicular distance from a beginning of the mixing section (at 344) to a nearest point on the trailing edge (annotated below) of the nozzle (between 316 and 312; see Figure 6).
Although Applicant discloses that the mixing of the present invention results in significant mixing compared to a mixer having a length in a range of 6-10 times the diameter, Presz teaches that the ratio of length and diameter are optimized to prevent excessive wall friction losses while producing sufficient mixing and, preferably, the ratio of L/D is between 0.5 and 3.0. Therefore, the significant mixing of the first fluid and section fluid stated by Applicant would be achieved by Presz’s structure because the same overall mixing section geometry is shown in Applicant’s Figure 4 and Presz’s Figure 6.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure of Presz in view of Moore have –L ≤ X ≤ L since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Presz in view of Moore would not operate differently with the claimed perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge of the nozzle with respect to a length of the mixing section since the mixing length of Presz is to be selected to provide sufficient mixing while avoiding wall friction losses (see Column 4, lines 48-66 of Presz).  
It is noted that the term “convex” is being interpreted using Merriam-Webster’s dictionary definition “having a shape like the outside of a bowl: curving outward”.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagshenas (US 2005/0268593) in view of Oishi (US 2004/0006968) and Wynosky et al. (US 4,149,375).
Regarding Claims 1 and 8-9, 
Hagshenas does not teach the ejector includes a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, and the trailing edge includes concave sections.
Oishi teaches (Figures 1-7) an ejector (32, between 31 and 27; see Figure 5 and Paragraph 0052), including: a mixing section (at 27; annotated above); an inlet (annotated above) to the mixing section (at 27; see annotation above), the inlet (annotated above) comprising a first wall (31); a nozzle (annotated above) disposed in the inlet (annotated above); the nozzle (annotated above) comprising a second wall (annotated above) defining a first channel (see annotation of Figure 5 above) through the nozzle (annotated above), wherein: the first wall (31) and the second wall (annotated above) define a second channel (at 24; see Figure 5) through the inlet (see annotation above), the second wall (annotated above) has a trailing edge (annotated above) and a curved surface (see Figure 6 and Paragraphs 0054-0055) including a varying radius of curvature defining depressions (27b; see Figures 5-6 and Paragraphs 0054-0055) extending to the trailing edge (annotated above), a first flow of a first fluid (the flow of the exhaust gases at 26; see Figure 5) into the nozzle (annotated above) creates a pressure (see Paragraphs 0052-0053 and Figure 5) in the mixing section (annotated above) drawing (see Paragraphs 0052-0053 and Figure 5) a second flow of a second fluid (the flow of air at 24; see Figure 5) through the second channel (at 24, between 31 and 27; see Figure 5) and into the mixing section (annotated above); and the first flow (the flow of the exhaust gases at 26; see Figure 5) and the second flow (the flow of air at 24; see Figure 5) interact along the curved surface (see Figure 6 and Paragraphs 0054-0055) including the depressions (27b; see Figures 5-6) and the trailing edge (annotated above), forming a flow (the flow within 12 downstream of 27) comprising a mixture comprising the first fluid and the second fluid (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas to have the ejector include a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, as taught by Oishi, in order to efficiently mixing and disperse the air and exhaust gases (Paragraph 0031) such that the noise is reduced (see Paragraph 0018).
Hagshenas in view of Oishi does not teach, as discussed so far, that the trailing edge includes concave sections.
Wynosky teaches (Figures 1-2) a lobe mixer (20) including a wall (24) having a trailing edge  (the downstream end of 24; see Figures 1-2) including concave sections (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas in view of Oishi to have the trailing edge include the concave sections, as taught by Wynosky, in order to increase the mixing length and introduce trailing vortex sheets to reduce noise and improve propulsion performance (see abstract and Column 1, lines 19-24 of Wynosky).
Regarding Claims 1 and 10-11,
Hagshenas does not teach the ejector includes a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, and the trailing edge includes concave sections.
Oishi teaches (Figures 1-7) an ejector (32, between 31 and 27; see Figure 5 and Paragraph 0052), including: a mixing section (at 27; annotated above); an inlet (annotated above) to the mixing section (at 27; see annotation above), the inlet (annotated above) comprising a first wall (31); a nozzle (annotated above) disposed in the inlet (annotated above); the nozzle (annotated above) comprising a second wall (annotated above) defining a first channel (see annotation of Figure 5 above) through the nozzle (annotated above), wherein: the first wall (31) and the second wall (annotated above) define a second channel (at 24; see Figure 5) through the inlet (see annotation above), the second wall (annotated above) has a trailing edge (annotated above) and a curved surface (see Figure 6 and Paragraphs 0054-0055) including a varying radius of curvature defining depressions (27b; see Figures 5-6 and Paragraphs 0054-0055) extending to the trailing edge (annotated above), a first flow of a first fluid (the flow of the exhaust gases at 26; see Figure 5) into the nozzle (annotated above) creates a pressure (see Paragraphs 0052-0053 and Figure 5) in the mixing section (annotated above) drawing (see Paragraphs 0052-0053 and Figure 5) a second flow of a second fluid (the flow of air at 24; see Figure 5) through the second channel (at 24, between 31 and 27; see Figure 5) and into the mixing section (annotated above); and the first flow (the flow of the exhaust gases at 26; see Figure 5) and the second flow (the flow of air at 24; see Figure 5) interact along the curved surface (see Figure 6 and Paragraphs 0054-0055) including the depressions (27b; see Figures 5-6) and the trailing edge (annotated above), forming a flow (the flow within 12 downstream of 27) comprising a mixture comprising the first fluid and the second fluid (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas to have the ejector include a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, as taught by Oishi, in order to efficiently mixing and disperse the air and exhaust gases (Paragraph 0031) such that the noise is reduced (see Paragraph 0018).
Hagshenas in view of Oishi does not teach, as discussed so far, that the trailing edge includes concave sections.
Wynosky teaches (Figures 1-2) a lobe mixer (20) including a wall (24) having a trailing edge  (the downstream end of 24; see Figures 1-2) including concave sections (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas in view of Oishi to have the trailing edge include the concave sections, as taught by Wynosky, in order to increase the mixing length and introduce trailing vortex sheets to reduce noise and improve propulsion performance (see abstract and Column 1, lines 19-24 of Wynosky).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagshenas (US 2005/0268593) in view of Blumer et al. (US 2018/0134396), Oishi (US 2004/0006968), and Wynosky et al. (US 4,149,375).
Regarding Claims 13 and 20, Hagshenas teaches (Figures 1-2) a method of making an ejector (30) on an aircraft (see title, abstract, and Paragraph 0002), comprising: 
providing an aircraft (see title, abstract, and Paragraph 0002) including a gas turbine engine (14) outputting exhaust gas (18);
providing the gas turbine engine (14) coupled to a cooling system (at 26; see Figures 1-2) comprising coolant (the compartment air; see Paragraphs 0013-0015 and Figures 1-2);
providing the ejector (30) coupled to the gas turbine engine (14) and the cooling system (26); and
operating the gas turbine engine (14) on the aircraft (see title, abstract, and Paragraph 0002), the operating further comprising:
drawing a second fluid comprising the coolant (the compartment air; see Paragraphs 0013-0015 and Figures 1-2) through the ejector (30) using a first flow comprising the exhaust gas (18) so that the coolant (the compartment air through 26) is also drawn through the cooling system (at 26; see Figures 1-2) to cool a component (the fins of the oil cooler; see Paragraph 0014) on the aircraft (see title, abstract, and Paragraph 0002).
Hagshenas does not teach that the output exhaust gas is used to propel the aircraft. Hagshenas also does not teach the ejector includes a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, and the trailing edge includes concave sections.
Blumer teaches (Figures 1-3) an auxiliary power unit (102) that is positioned that that its exhaust may provide forward thrust (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas to include to positioning of the auxiliary power unit such that the output exhaust gas is used to propel the aircraft, as taught by Blumer, in order to improve the thrust production efficiency (see Paragraph 0021 of Blumer).
Hagshenas in view of Blumer does not teach the ejector includes a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, and the trailing edge includes concave sections.
Oishi teaches (Figures 1-7) a method of making an ejector (32, between 31 and 27; see Figure 5 and Paragraph 0052), comprising: providing a mixing section (at 27; see annotation above); providing an inlet (annotated above) to the mixing section (at 27; see annotation above), the inlet (annotated above) comprising a first wall (31); and disposing a nozzle (annotated above) in the inlet (annotated above); the nozzle (annotated above) comprising a second wall (annotated above) defining a first channel (see annotation of Figure 5 above) through the nozzle (annotated above), wherein: the first wall (31) and the second wall (annotated above) define a second channel (at 24; see Figure 5) through the inlet (annotated above), the second wall (annotated above) has a trailing edge (annotated above) and a curved surface (see Figure 6 and Paragraphs 0054-0055) including a varying radius of curvature defining depressions (27b; see Figures 5-6 and Paragraphs 0054-0055) extending to the trailing edge (annotated above), a first flow of first fluid (the flow of the exhaust gases at 26; see Figure 5) into the nozzle (annotated above) creates a pressure (see Paragraphs 0052-0053 and Figure 5) in the mixing section (annotated above) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas in view of Blumer to have the ejector include a mixing section; an inlet to the mixing section, the inlet comprising a first wall; a nozzle disposed in the inlet; the nozzle comprising a second wall defining a first channel through the nozzle, wherein: the first wall and the second wall define a second channel through the inlet, the second wall has a trailing edge and a curved surface including a varying radius of curvature defining depressions extending to the trailing edge, a first flow of first fluid into the nozzle creates a pressure in the mixing section drawing a second flow of second fluid through the inlet and into the mixing section, and the first flow and the second flow interact along the curved surface including the depressions and the trailing edge forming a flow comprising a mixture comprising the first fluid and the second fluid; and an outlet from the mixing section outputting the mixture, as taught by Oishi, in order to efficiently mixing and disperse the air and exhaust gases (Paragraph 0031) such that the noise is reduced (see Paragraph 0018).
Hagshenas in view of Blumer and Oishi does not teach, as discussed so far, that the trailing edge includes concave sections.
Wynosky teaches (Figures 1-2) a lobe mixer (20) including a wall (24) having a trailing edge  (the downstream end of 24; see Figures 1-2) including concave sections (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hagshenas in view of Blumer and Oishi to have the trailing edge include the concave sections, as taught by Wynosky, in order to increase the mixing length and introduce trailing .

Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive. Applicant argues that the Presz does not teach that the trailing edge includes concave sections. In response, it is noted that Presz teaches (see Figures 1-10) that the trailing edge (see annotation in the rejections above) includes concave sections (at 340, the lobe peaks are concave with respect to the exhaust flow; see Figure 7). It is noted that the term “concave” is being interpreted using Merriam-Webster’s dictionary definition “hollowed or rounded inward like the inside of a bowl: curving in”.
Applicant further argues that none of the prior art references describe the flow contains at least 33% of the first fluid and at least 33% of the second fluid. In response, it is discussed in the rejection above that Moore teaches (Figures 1-7) that the outer bypass flow is substantially cooler and slower than the inner core exhaust flow and, hence, an increase in the amount of the outer bypass flow into the exhaust duct results in a cooler and/or slower mixed exhaust flow (see Paragraph 0008). Therefore, the amount of the second fluid being mixed with the first fluid and, therefore, the ratio of the fluids being mixed together, are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the amount of the second fluid mixed with the first fluid leads to an increase in the cooling and a decrease in the speed of the mixed exhaust flow. Therefore, since the general conditions of the claim, i.e. that the amounts of the first and second fluids can be increased, or respectively decreased, were disclosed in the prior art by Moore, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative amounts of fluids, as taught by Moore, in order to adjust the temperature and speed of the mixed exhaust flow. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
Applicant further argues that none of the prior art references describe 0.1xD ≤ L ≤ D. In response, it is discussed in the rejection above that Presz teaches (Figures 1-10) wherein 0.1xD ≤ L ≤ D (the ratio of L/D is between 0.5 and 3.0; see Column 4, lines 48-66). It is noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Presz further teaches that L/D ratios which are too large incur excessive wall friction losses (see Column 4, lines 48-66). Therefore, the values of the length of the mixing region with respect to the diameter of the mixing region are recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the values of the length of the mixing region with respect to the diameter of the mixing region avoids excessive wall friction losses. Therefore, since the general conditions of the claim, i.e. that the length of the mixing section is less than the diameter to mitigate friction losses, were disclosed in the prior art by Presz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the claimed invention to provide the lengths and diameters, as taught by Presz, in order to decrease excessive wall friction losses. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Applicant argues that none of the references teach wherein the trailing edge includes convex sections and concave sections, and the trailing edge extends into the inlet such that –L ≤ X ≤ L, where X is a perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge of the nozzle. In response and as discussed in the rejection above, Presz further teaches (Figures 1-10) wherein: the trailing edge (annotated above) includes convex sections (at 342; see Figure 7) and the concave sections (at 340; see Figure 7). Presz appears to schematically show that the trailing edge (annotated above) extends into the inlet (at 336) such that –L ≤ X ≤ L (see annotation below), where X is a perpendicular distance from a beginning of the mixing section (at 344) to a nearest point on the trailing edge (annotated below) of the nozzle (between 316 and 312; see Figure 6).
It is noted that although Applicant discloses that the mixing of the present invention results in significant mixing compared to a mixer having a length in a range of 6-10 times the diameter, Presz teaches that the ratio of length and diameter are optimized to prevent excessive wall friction losses while producing sufficient mixing and, preferably, the ratio of L/D is between 0.5 and 3.0. Therefore, the significant mixing of the first fluid and section fluid stated by Applicant would be achieved by Presz’s structure because the same overall mixing section geometry is shown in Applicant’s Figure 4 and Presz’s Figure 6. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure of Presz have –L ≤ X ≤ L since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Presz would not operate differently with the claimed perpendicular distance from a beginning of the mixing section to a nearest point on the trailing edge of the nozzle with respect to a length of the mixing section since the mixing length of Presz is to be selected to provide sufficient mixing while avoiding wall friction losses (see Column 4, lines 48-66 of Presz).
Applicant’s arguments with respect to the remaining claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741